Sayre, J.
The plaintiff in error, defendant in the trial court, was found guilty of a violation of Section 13049, General Code of Ohio, and the judgment was affirmed by the court of common pleas of Ross county.
Section 13049 reads as follows:
“Whoever, on Sunday, participates in or exhibits to the public with or without charge for admittance, in a building, room, ground, garden or other place, a theatrical or dramatic performance or an equestrian or circus performance of jugglers, acrobats, rope dancing or sparring exhibition, variety show, negro minstrelsy, living statuary, ballooning, base ball playing in the forenoon, ten pins or other game of similar kind or participates in keeping a low or disorderly house of resort or sells, disposes of or gives away ale, beer, porter or spirituous liquor in a building appendant or adjacent thereto, where such show, performance, or exhibition is given, or houses or place is kept, on complaint within twenty days thereafter, shall be fined not more than one hundred dollars or imprisoned in jail not more than six months, or both.'”
The question for determination is whether or not a moving picture show is a “theatrical performance.”
*158When the words “theatrical performance” were originally placed in the statute there were no moving picture shows, but at the time of the last amendment, April 26, 1911 (102 O. L., 92), they were common things. The fact that there were no moving picture shows when the statute was originally passed is not decisive of the question. State v. Cleveland, 83 Ohio St., 61.
The argument that the legislature meant to allow moving picture shows on Sunday because they were not included by name in the amendment of 1911 is not at all convincing or satisfactory.
The Century Dictionary defines the adjective “theatrical” thus: “Of or pertaining to a theater or scenic representations; resembling the manner of dramatic performers; as, theatrical performances; theatrical gestures.”
The same authority defines “performance” thus: “3. A musical, dramatic or other entertainment; iji jfc
It does not require any assembling of facts or arguments to demonstrate that a moving picture show is an entertainment resembling the manner of a dramatic performance. So a moving picture show is within the strict letter of the statute. Is it within the real meaning and spirit of the descriptive terms of the same? Section 13049 is a police regulation, the purpose of which is to fix regular-recurring days of rest from certain secular pursuits therein named, and thus to promote the business, health and well-being of society. State v. Powell, 58 Ohio St., 324.
The exhibition of the ordinary picture show is a secular pursuit, just as the old-line dramatic per*159formance is, and as baseball playing is. The very object aimed at in the statute was the prevention of the prosecution of these secular pursuits every day.
The two performances differ in the fact that in the picture show moving pictures of persons and things are thrown on a screen, while in the old-line dramatic performance the persons and things appear upon the stage. In the former there is absence of the human voice; in the latter the human voice is present. But while these differences and some others-are found, the two in many respects are similar. In the moving picture show there are human forms in action, exhibiting fear, terror, courage, cowardice, hope, love, hatred, happiness, sadness, despair, and all the various passions, virtues, vices and human characteristics which are portrayed on the stage by real persons. In the moving picture show situations are represented which draw moral truths, as on the stage by real actors. In the picture show there is the same exaggeration of events as portrayed by real actors. The effect upon the audience is substantially the same. In both the moving picture show and the old-line dramatic performance the particular thing aimed at is the portrayal of the events and emotions of life, often highly exaggerated and misrepresented, to afford entertainment to.the audience.
Further, the moving picture represents to the eye greater, larger and more comprehensive scenic ef'fects than can possibly be produced upon the real stage.
These facts are referred to simply to make plain *160that the moving picture show is in actual fact a scenic representation, and by the very best authority a scenic representation is a theatrical entertainment or performance.
The judgment of the court of common pleas will be affirmed.

Judgment affirmed.

Walters and Merriman, JJ., concur.